Exhibit 10.126

A.N.: 130339

AMD_00126443.0

AMENDMENT

Date of Amendment: April 15, 2014

AMENDMENT (this “Amendment”) to that certain Amendment (MSCI reference number
AMD_00119879.0) dated January 23, 2014 (the “Modification”) to the Index License
Agreement for Funds (MSCI reference number IXF_00040) dated as of March 18, 2000
(as previously amended, the “Agreement”) by and between MSCI Inc. (formerly
known as Morgan Stanley Capital International Inc.) (“MSCI”) and BlackRock
Institutional Trust Company, N.A. (formerly known as Barclays Global Investors,
N.A.) (“Licensee”). Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Modification or the Agreement, as the case may
be.

 

1. Section 2 of the Modification is hereby deleted in its entirety and replace
with the following:

Licensee may use the Indexes set forth in Section 1 above solely with respect to
the following Funds (each, an “IMI ETF” and each IMI ETF shall also be a “Fund”
as such term is defined in the Agreement):

  •  

iShares Core MSCI Europe ETF

  •  

iShares Core MSCI Pacific ETF

Or such other names as agreed by Licensee and MSCI in writing.

The IMI ETFs shall be exchange traded funds listed on a national securities
exchange located in the United States.

 

2. This Amendment is intended to amend and operate in conjunction with the
Modification and Agreement, and together this Amendment, the Modification and
the Agreement constitute the complete and exclusive statement of the agreement
between the parties and supersede in full all prior proposals and
understandings, oral or written, relating to the subject matter hereof. To the
extent that this Amendment conflicts with the Modification or the Agreement,
this Amendment shall control. No right or license of any kind is granted to
Licensee except as expressly provided in the Modification, the Agreement and
this Amendment.

 

3. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to its conflict or choice of laws
principles.

ACKNOWLEDGED AND AGREED

 

LICENSEE: BlackRock Institutional Trust Company, N.A.       MSCI Inc.

By

   /s/ Paul C. Lohrey       By    /s/ David Kinzelberg   

 

        

 

Name

   PAUL C. LOHREY       Name    DAVID KINZELBERG   

 

        

 

  

(printed)

        

Title

   MANAGING DIRECTOR       Title    EXECUTIVE DIRECTOR   

 

        

 

Date

   APRIL 16, 2014       Date      

 

        

 